 



Exhibit 10.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 

STOCK PURCHASE AGREEMENT

 
 
 
 

By and Among

 
 
 
 

R.H. DONNELLEY CORPORATION

 
 
 
 

GS CAPITAL PARTNERS 2000, L.P.,
GS CAPITAL PARTNERS 2000 OFFSHORE, L.P.,
GS CAPITAL PARTNERS 2000 GMBH & CO. BETEILIGUNGS KG,
GS CAPITAL PARTNERS 2000 EMPLOYEE FUND, L.P.

 
 
 
 

and

 
 
 
 

GOLDMAN SACHS DIRECT INVESTMENT FUND 2000, L.P.

 
 
 
 

Dated as of January 10, 2005

 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I PURCHASE AND SALE OF SHARES;
CLOSING     2  
 
  Section 1.1.   Sale and Transfer of Purchased Shares     2  
 
  Section 1.2.   Closing     2  
 
  Section 1.3.   Conditions to the Closing     2   ARTICLE II REPRESENTATIONS
AND WARRANTIES     4  
 
  Section 2.1.   Representations and Warranties of RHD     4  
 
  Section 2.2.   Representations and Warranties of the Stockholders     5  
ARTICLE III TERMINATION     6  
 
  Section 3.1.   Termination     6  
 
  Section 3.2.   Effect of Termination     6   ARTICLE IV MISCELLANEOUS     7  
 
  Section 4.1.   Taking of Necessary Action; Consent     7  
 
  Section 4.2.   Expenses; Transfer Taxes     7  
 
  Section 4.3.   Entire Agreement; Amendments; Waivers     7  
 
  Section 4.4.   Counterparts     7  
 
  Section 4.5.   Governing Law     7  
 
  Section 4.6.   Public Announcements     7  
 
  Section 4.7.   Notices     8  
 
  Section 4.8.   Successors and Assigns     9  
 
  Section 4.9.   Jurisdiction; Waiver of Jury Trial     9  
 
  Section 4.10.   Captions; References     9  
 
  Section 4.11.   Schedule     9  
 
  Section 4.12.   Third Parties     10  
 
  Section 4.13.   Certain Definitions     10  
 
  Section 4.14.   Severability     10  
 
  Section 4.15.   No Strict Construction     11  
 
  Section 4.16.   Survival; Indemnification     11  
 
  Section 4.17.   Acknowledgement of Rights     11  
 
  Section 4.18.   Use of Proceeds     11  
 
  Section 4.19.   Capitalization Notice     12   Schedule A — Selling
Stockholders; Specified Purchase Price        

i



--------------------------------------------------------------------------------



 



TABLE OF DEFINED TERMS

              Page  
Affiliate
    10  
Agreement
    1  
Amendment
    1  
Ancillary Documents
    4  
Closing
    2  
Closing Date
    2  
Financing
    3  
Governmental Entity
    4  
Liens
    2  
Material Adverse Effect
    10  
Person
    10  
Preferred Stock
    1  
Purchase Agreement
    10  
Purchased Shares
    1  
Remaining Shares
    11  
RHD
    1  
Specified Purchase Price
    2  
Stockholder
    1  
Stockholder Indemnitees
    11  
Stockholders
    1  

ii



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT

     THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of January 10,
2005, is by and among R.H. Donnelley Corporation, a Delaware Corporation
(“RHD”), and the stockholders listed on Schedule A attached hereto (each, a
“Stockholder” and collectively, the “Stockholders”).

RECITALS:

          A.      Immediately prior to the execution of this Agreement, the
Stockholders are the record and beneficial owners of the number of shares of
Convertible Cumulative Preferred Stock, par value $1 per share, of RHD (the
“Preferred Stock”) set forth opposite such Stockholder’s name under the caption
“Shares of Preferred Stock Beneficially Owned” on Schedule A attached hereto,
and each Stockholder has the right to vote and dispose of all of such shares of
Preferred Stock.

          B.      RHD has agreed to acquire from the Stockholders, and the
Stockholders have agreed to sell to RHD, subject to the terms and conditions of
this Agreement, the number of shares of Preferred Stock set forth opposite such
Stockholder’s name under the caption “Shares of Preferred Stock To Be Sold” on
Schedule A attached hereto (such shares of Preferred Stock are referred to
collectively in this Agreement as the “Purchased Shares”).

          C.      Prior to entering into this Agreement, RHD’s board of
directors established a special committee (the “Special Committee”), that did
not include any representatives of the Stockholders, to negotiate the terms of
the transaction contemplated herein with the Stockholders on an arms-length
basis (the “Transaction”).

          D.      The Special Committee, after its negotiation and review of the
Transaction, which included advice from an independent investment bank of
national reputation, determined that the Transaction was beneficial and fair to
RHD and that it should be consummated as described herein.

          E.      The Second Amendment (the “Amendment”) to the Amended and
Restated Credit Agreement, dated as of September 1, 2004, among RHD, R.H.
Donnelley Inc., the several banks and other financial institutions or entities
from time to time party thereto, Deutsche Bank Trust Company Americas, as
administrative agent, and the other agents parties thereto, has been duly
executed by or on behalf of each of the parties to the Amendment and is in full
force and effect.

          F.      RHD and the Stockholders desire to set forth certain
agreements herein.

AGREEMENT:

     NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the parties hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
PURCHASE AND SALE OF SHARES; CLOSING

     Section 1.1.      Sale and Transfer of Purchased Shares. At the Closing,
effective as of the Closing Date, and subject to the terms and conditions set
forth in this Agreement, the Stockholders shall sell, transfer, convey, assign
and deliver to RHD, and RHD shall purchase and acquire from the Stockholders,
the Purchased Shares, free and clear of any mortgage, pledge, hypothecation,
rights of others, claim, security interest, encumbrance, title defect, title
retention agreement, voting trust agreement, option, lien, charge or similar
restrictions or limitations, including any restriction on the right to vote,
sell or otherwise dispose of the Purchased Shares but excluding any restrictions
or limitations under applicable law (collectively, “Liens”). The purchase price
to be paid to each Stockholder at the Closing in exchange for such Stockholder’s
Purchased Shares shall be as set forth opposite such Stockholder’s name under
the caption “Specified Purchase Price” on Schedule A (with respect to each such
Stockholder, such Stockholder’s “Specified Purchase Price”).

     Section 1.2.      Closing. Subject to the satisfaction or waiver of the
conditions set forth in Section 1.3, the closing of the sale of the Purchased
Shares (the “Closing”) shall take place at the offices of Jones Day, North
Point, 901 Lakeside Avenue, Cleveland, Ohio 44114 concurrently with or
immediately following the closing of the Financing, or at such other time and/or
place as shall be mutually agreed upon by RHD and the Stockholders. The date
upon which the Closing occurs is referred to herein as the “Closing Date.”

     Section 1.3.      Conditions to the Closing.

     (a)      RHD. The obligation of RHD to purchase the Purchased Shares at the
Closing is subject to the satisfaction or waiver of each of the following
conditions at or prior to the Closing:

     (i)      Representations and Warranties; Covenants. The representations and
warranties of the Stockholders contained in this Agreement and the Ancillary
Documents shall be true and correct in all material respects (disregarding for
these purposes any materiality, Material Adverse Effect or corollary
qualifications contained therein) on and as of the date of this Agreement and on
and as of the Closing Date with the same effect as though made on and as of such
date, and the Stockholders shall have performed all obligations and complied
with all agreements, undertakings, covenants and conditions required under this
Agreement and the Ancillary Documents to be performed by the Stockholders at or
prior to the Closing.

     (ii)      No Injunction. There shall not be in effect any statute, law,
regulation, rule, order, decree or injunction of a Governmental Entity of
competent jurisdiction that enjoins or prohibits consummation of the
transactions contemplated hereby.

     (iii)      Financing. RHD shall have received net proceeds of at least $280
million from the financing contemplated by the Offering Memorandum related to

2



--------------------------------------------------------------------------------



 



the issuance of $300 million of RHD’s Senior Notes due 2013 on the terms and
subject to the conditions thereof (the “Financing”).

     (iv)      Stock Certificates and Stock Powers. RHD shall have received
stock certificates representing the Purchased Shares owned by the Stockholders
with duly executed stock powers attached for transfer to RHD.

     (v)      Stockholders’ Officer Certificates. RHD shall have received a
certificate from each Stockholder, in form and substance reasonably satisfactory
to RHD, dated the Closing Date, duly executed by an authorized signatory of each
such Stockholder, certifying that the conditions set forth in Section 1.3(a)(i)
and (ii) have been satisfied.

     (b)      The Stockholders. The obligation of each Stockholder to sell the
Purchased Shares at the Closing is subject to the satisfaction or waiver of each
of the following conditions at or prior to the Closing:

     (i)      Representations and Warranties; Covenants. The representations and
warranties of RHD contained in this Agreement and the Ancillary Documents shall
be true and correct in all material respects (disregarding for these purposes
any materiality, Material Adverse Effect or corollary qualifications contained
therein) on and as of the date of this Agreement and on and as of the Closing
Date with the same effect as though made on and as of such date, and RHD shall
have performed all obligations and complied with all agreements, undertakings,
covenants and conditions required under this Agreement and the Ancillary
Documents to be performed by RHD at or prior to the Closing.

     (ii)      No Injunction. There shall not be in effect any statute, law,
regulation, rule, order, decree or injunction of a Governmental Entity of
competent jurisdiction that enjoins or prohibits consummation of the
transactions contemplated hereby.

     (iii)      Payment of the Specified Purchase Price. Such Stockholder shall
have received payment of the Specified Purchase Price by bank wire transfer to
an account or accounts designated in writing for this purpose by such
Stockholder to RHD at least two business days prior to the Closing Date.

     (iv)      Stock Certificates. Such Stockholder shall have received a stock
certificate representing the shares of Preferred Stock owned by the Stockholders
after giving effect to the purchase of the Purchased Shares.

     (v)      RHD’s Officer Certificate. The Stockholders shall have received a
certificate from RHD, in form and substance reasonably satisfactory to the
Stockholders, dated the Closing Date, duly executed by an authorized officer of
RHD, certifying that the conditions set forth in Section 1.3(b)(i) and (ii) have
been satisfied.

3



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES

     Section 2.1.      Representations and Warranties of RHD. RHD represents and
warrants to, and agrees with, the Stockholders on the date hereof and at and as
of the Closing as follows:

     (a)      Organization; Authorization. RHD is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to execute and deliver this
Agreement and the other agreements and instruments executed and delivered or to
be executed and delivered under this Agreement (the “Ancillary Documents”) to
which it is a party and perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement and the Ancillary Documents and the
performance by RHD of its covenants and agreements under this Agreement and the
Ancillary Documents have been duly and validly authorized by the Board of
Directors of RHD, and no other corporate proceedings on the part of RHD
(including, without limitation, any stockholder vote or approval) are necessary
to authorize the execution, delivery and performance of this Agreement or the
Ancillary Documents or the consummation of the transactions contemplated hereby
and thereby. This Agreement has been, and each of the Ancillary Documents will
be at Closing, duly executed and delivered by RHD and constitutes, or as of the
Closing will constitute, the valid and binding agreement of RHD, enforceable
against RHD in accordance with its terms, except that (a) such enforcement may
be subject to any bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other laws, now or hereafter in effect relating to or limiting
creditors’ rights generally, and (b) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

     (b)      No Conflicts. Neither the execution and delivery of this Agreement
or the Ancillary Documents nor the consummation of the transactions contemplated
by this Agreement or the Ancillary Documents will (i) conflict with or result in
any breach of any provision of the incorporation documents or By-laws of RHD or
any of its subsidiaries, (ii) require any filing with, or the obtaining of any
permit, authorization, consent or approval of, any court, department, body,
board, bureau, administrative agency or commission or other governmental
authority or instrumentality, whether federal, state, local or foreign
(“Governmental Entity”), (iii) assuming RHD’s receipt of the Amendment, violate,
conflict with or result in a default (or any event which, with notice or lapse
of time or both, would constitute a default) or require any consent under, or
give rise to any right of termination, cancellation or acceleration under, any
of the terms, conditions or provisions of any (x) note, mortgage, indenture,
credit agreement, other evidence of indebtedness or guarantee, or (y) license,
agreement, lease or other contract, instrument or obligation, to which RHD or
any of its subsidiaries is a party or by which RHD or any of its subsidiaries or
any of their respective assets may be bound, or (iv) violate any order,
injunction, decree, statute, law, rule or regulation applicable to RHD or any of
its subsidiaries, excluding from the foregoing clauses (ii) and (iii)(y) such
requirements, violations, conflicts, defaults or rights that would not,
individually or in the aggregate, constitute a Material Adverse Effect.

4



--------------------------------------------------------------------------------



 



     (c)      Solvency. RHD is not, and after giving effect to the Financing and
the purchase of the Purchased Shares will not be, insolvent within the meaning
of Title 11 of the United States Code, the General Corporation Law of the State
of Delaware, or the General Laws of the State of New York.

     (d)      Capitalization. As of the date of this Agreement, there are
31,486,001 shares of RHD common stock, $1 par value per share, that are issued
and outstanding.

     (e)      No Other Representation. Except for the representations of RHD
contained in this Agreement and the Ancillary Documents, RHD makes no other
representation or warranties, express or implied.

     Section 2.2.      Representations and Warranties of the Stockholders. Each
Stockholder represents and warrants to, and agrees with, RHD on the date hereof
and at and as of the Closing as follows:

     (a)      Organization; Authorization. Such Stockholder is a limited
partnership duly organized and validly existing under the laws of the state or
country of its jurisdiction of formation. Such Stockholder has the power and
authority to execute and deliver this Agreement and the Ancillary Documents to
which it is a party and perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement and the Ancillary Documents to which it
is a party and the performance by such Stockholder of its covenants and
agreements under this Agreement and the Ancillary Documents to which it is a
party have been duly and validly authorized by the general partner of such
Stockholder, and no further proceedings on the part of such Stockholder are
necessary to authorize the execution, delivery and performance of this Agreement
or the Ancillary Documents to which it is a party or the consummation of the
transactions contemplated hereby and thereby. This Agreement has been, and each
of the Ancillary Documents to which such Stockholder is a party will be at
Closing, duly executed and delivered by such Stockholder and constitutes, or as
of the Closing will constitute, the valid and binding agreement of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
except that (a) such enforcement may be subject to any bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other laws, now or hereafter
in effect, relating to or limiting creditors’ rights generally, and (b) the
remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought.

     (b)      No Conflicts. Neither the execution and delivery of this Agreement
or the Ancillary Documents to which such Stockholder is a party nor the
consummation of the transactions contemplated by this Agreement or the Ancillary
Documents to which such Stockholder is a party will (i) conflict with or result
in any breach of any provision of the organization documents or by-laws of such
Stockholder, (ii) require any filing with, or the obtaining of any permit,
authorization, consent or approval of, any Governmental Entity, (iii) violate,
conflict with or result in a default (or any event which, with notice or lapse
of time or both, would constitute a default) or require any consent under, or
give rise to any right of termination, cancellation or acceleration under, any
of the terms, conditions or

5



--------------------------------------------------------------------------------



 



provisions of any note, mortgage, indenture, other evidence of indebtedness,
guarantee, license, agreement, lease or other contract, instrument or obligation
to which such Stockholder is a party or by which such Stockholder or any of its
assets may be bound, or (iv) violate any order, injunction, decree, statute,
law, rule or regulation applicable to such Stockholder, excluding from the
foregoing clauses (ii) and (iii) such requirements, violations, conflicts,
defaults or rights that would not adversely affect the ability of such
Stockholder to consummate the transactions contemplated by this Agreement.

     (c)      Purchased Shares and Interest. Such Stockholder is the sole record
and beneficial owner of the Preferred Stock owned by such Stockholder as set
forth opposite such Stockholder’s name on Schedule A attached hereto under the
caption “Shares of Preferred Stock Beneficially Owned” and has good and
marketable title to such Preferred Stock, free and clear of any Liens.

     (d)      No Other Representation. Except for the representations of such
Stockholder contained in this Agreement and the Ancillary Documents to which it
is a party, such Stockholder makes no other representation or warranties,
express or implied.

ARTICLE III
TERMINATION

     Section 3.1.      Termination. This Agreement may be terminated on or any
time prior to the Closing:

     (a)      by the mutual written consent of each of the Stockholders and RHD;
or

     (b)      by either RHD or the Stockholders if the Closing shall not have
occurred prior to January 31, 2005, unless the failure of such occurrence shall
be due to the failure of such party to perform or observe any agreement set
forth herein required to be performed or observed by such party on or before the
Closing; or

     (c)      by RHD or the Stockholders if a Governmental Entity shall have
issued a nonappealable final order, decree or ruling or taken any other action
having the effect of permanently restraining, enjoining or otherwise prohibiting
the transactions contemplated by this Agreement.

     Section 3.2.      Effect of Termination. In the event of the termination of
this Agreement as provided in Section 3.1, all obligations and agreements of the
parties set forth in this Agreement shall forthwith become void except for the
obligations set forth in Sections 4.2 – 4.15 and the second sentence of
Section 4.16 (which, in each case, shall remain in full force and effect) and
there shall be no liability or obligation on the part of the parties hereto
except as otherwise provided in this Agreement. Notwithstanding the foregoing,
the termination of this Agreement under Section 3.1 shall not relieve either
party of any liability for breach of this Agreement prior to the date of
termination.

6



--------------------------------------------------------------------------------



 



ARTICLE IV
MISCELLANEOUS

     Section 4.1.      Taking of Necessary Action; Consent. Each of the parties
hereto shall use its reasonable best efforts promptly to take or cause to be
taken all action and promptly to do or cause to be done all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement, including without
limitation, in the case of RHD, using reasonable best efforts to cause the
Financing to be successfully completed, and for such purpose, at the reasonable
request of the other party, before, at or after the Closing will, without
further consideration, promptly execute and deliver, or cause to be executed and
delivered, to the other party such other instruments in addition to those
required by this Agreement, in form and substance satisfactory to the other
party. The Stockholders hereby consent, pursuant to Section 4.04 of the Purchase
Agreement, to the transactions contemplated by this Agreement, including,
without limitation, the Financing and the purchase of the Purchased Shares.

     Section 4.2.      Expenses; Transfer Taxes. Each party hereto will bear the
legal, accounting and other expenses incurred by such party in connection with
the negotiation, preparation and execution of this Agreement, the Ancillary
Documents and the transactions contemplated hereby and thereby. All sales,
transfer, recordation and documentary taxes and fees that may be payable in
connection with the transactions contemplated by this Agreement will be borne by
RHD.

     Section 4.3.      Entire Agreement; Amendments; Waivers. This Agreement,
the Ancillary Documents and the agreements, certificates and documents referred
to herein and therein set forth the entire agreement between the parties hereto
with respect to the transactions contemplated by this Agreement. Any provision
of this Agreement may be amended or modified in whole or in part at any time by
an agreement in writing among the parties hereto executed in the same manner as
this Agreement. No failure on the part of any party to exercise, and no delay in
exercising, any right shall operate as a waiver thereof nor shall any single or
partial exercise by any party of any right preclude any other or future exercise
thereof or the exercise of any other right. No investigation by the Stockholders
of RHD prior to or after the date hereof shall stop or prevent the Stockholders
from exercising any right hereunder or be deemed to be a waiver of any such
right.

     Section 4.4.      Counterparts. This Agreement may be executed by facsimile
signature and may be executed in one or more counterparts, each of which shall
be deemed to constitute an original, but all of which together shall constitute
one and the same documents.

     Section 4.5.      Governing Law. This Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of New York applicable to
contracts made and to be performed in that State without giving effect to any
conflict of laws rules or principles that might require the application of the
laws of another jurisdiction.

     Section 4.6. Public Announcements. Each of the parties hereto agree to hold
in strict confidence and not to publicly disclose the status of any discussions
or relations between the parties with respect to the subject matter of this
Agreement, or any of the terms or conditions of this Agreement, except to the
extent that (i) the parties mutually agree to publicly disclose such information
or (ii) any party is legally required (whether by federal securities laws, the
rules of

7



--------------------------------------------------------------------------------



 



any stock exchange or otherwise) to disclose such information, provided,
however, that in each case, the disclosing party shall consult with the
non-disclosing party prior to making any such disclosure and shall give the
non-disclosing party a reasonable opportunity to comment on the content of such
disclosure.

     Section 4.7.      Notices. All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given, if delivered
personally, by facsimile or sent by overnight courier as follows:

If to the Stockholders, to:

GS Capital Partners 2000, L.P.
GS Capital Partners 2000 Offshore, L.P.
GS Capital Partners 2000 GmbH & Co. Beteiligungs KG
GS Capital Partners 2000 Employee Fund, L.P.
Goldman Sachs Direct Investment Fund 2000, L.P.
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
Phone:(212) 902-1000
Fax: (212) 357-5505
Attention:     Mr. Stuart Katz
Attention:     Ben Adler, Esq.

with a copy to (which shall not constitute notice):

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Phone:(212) 859-8000
Fax:(212) 859-8586
Attention: David N. Shine, Esq.

If to RHD, to:

R.H. Donnelley Corporation
1001 Winstead Drive
Cary, North Carolina 27513
Phone:(919) 297-1600
Fax:(919) 297-1518
Attention:     Robert J. Bush, Esq.

8



--------------------------------------------------------------------------------



 



with a copy to (which shall not constitute notice):

Jones Day
901 Lakeside Avenue
Cleveland, Ohio 44114
Phone:(216) 586-3939
Fax:(216) 579-0212
Attention:     Thomas C. Daniels, Esq.

or to such other address or addresses as shall be designated in writing. All
notices shall be effective when received.

     Section 4.8.      Successors and Assigns. The terms of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns. RHD may not assign any of its
rights or delegate any of its duties under this Agreement without the prior
written consent of the Stockholders, provided that, after the Closing, subject
to applicable law, RHD may assign its rights under this Agreement in whole or in
part to any of its Affiliates, but no such assignment shall relieve RHD of its
obligations hereunder. No Stockholder may assign any of its rights or delegate
any of its duties under this Agreement without the prior written consent of RHD,
provided that, after the Closing, subject to applicable law, such Stockholder
may assign its rights under this Agreement in whole or in part to any of its
Affiliates, but no such assignment shall relieve such Stockholder of its
obligations hereunder. Any purported assignment in violation of this Section 4.8
shall be void.

     Section 4.9.      Jurisdiction; Waiver of Jury Trial. The state and federal
courts located in the State of New York in New York County shall have
jurisdiction over the parties with respect to any dispute or controversy between
them arising under or in connection with this agreement and, by execution and
delivery of this agreement, each of the parties to this Agreement submits to the
jurisdiction of those courts, including but not limited to the in personam and
subject matter jurisdiction of those courts, waives any objections to such
jurisdiction on the grounds of venue or forum non conveniens, the absence of in
personam or subject matter jurisdiction and any similar grounds, consents to
service of process by mail (in accordance with Section 4.7) or any other manner
permitted by law, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement. Each party waives any right to a
trial by jury, to the extent lawful, and agrees that any of them may file a copy
of this paragraph with any court as written evidence of the knowing, voluntary
and bargained-for agreement among the parties irrevocably to waive its right to
trial by jury in any dispute whatsoever between them relating to this Agreement
or the transactions contemplated hereby.

     Section 4.10.      Captions; References. The captions contained in this
Agreement are for reference purposes only and are not part of this Agreement.
Unless otherwise indicated, all references to Articles, Sections, subsections or
Schedules in this Agreement refer to the Articles, Sections, subsections and
clauses of, and the Schedules to, this Agreement.

     Section 4.11.      Schedule. The Schedule attached to this Agreement are
incorporated herein and will be part of this Agreement for all purposes.

9



--------------------------------------------------------------------------------



 



     Section 4.12.      Third Parties. Nothing expressed or implied in this
Agreement is intended, or will be construed, to confer upon or give any Person
other than RHD and the Stockholders and their respective Affiliates any rights
or remedies under or by reason of this Agreement.

     Section 4.13.      Certain Definitions.

     (a)      For purposes of this Agreement, the term “Affiliate” means any
Person that directly, or indirectly through one or more Persons, controls, is
controlled by, or is under common control with, the Person specified. As used in
this definition, “control” (including its correlative meanings, “controlled by”
and “under common control with”) shall mean possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise) of such Person.

     (b)      For purposes of this Agreement, the term “Person” means any
partnership, corporation, association, joint stock company, trust, joint
venture, limited liability company or other entity or any individual or
Governmental Entity.

     (c)      For purposes of this Agreement, the term “Purchase Agreement”
means the Preferred Stock and Warrant Purchase Agreement, dated as of
September 21, 2002, by and among RHD and the Stockholders, as amended by the
Letter Agreement, dated as of November 25, 2002, by and among the Stockholders,
RHD and R.H. Donnelley Inc., the Second Letter Agreement, dated as of January 3,
2003, by and among the Stockholders, RHD and R.H. Donnelley Inc. and the Third
Letter Agreement, dated as of July 22, 2003, by and among the Stockholders, RHD
and R.H. Donnelley Inc.

     (d)      For purposes of this Agreement, the term “Material Adverse Effect”
means, with respect to any reference to a state of facts, event, change, effect
or condition, such state of facts, event, change, effect or condition that has
had, has, or could reasonably be expected to have, a material adverse effect on
(i) the business, assets, operations, properties, condition (financial or
otherwise), prospects, contingent liabilities or material agreements of RHD and
RHD’s subsidiaries, taken as a whole (ii) the ability of RHD to perform its
obligations under this Agreement or the Ancillary Documents or (iii) the
validity or enforceability of this Agreement or the Ancillary Documents or the
rights or remedies of the Stockholders hereunder and thereunder. Notwithstanding
anything contained herein to the contrary, the commencement by or against RHD or
any of RHD’s Subsidiaries of any case, proceeding or other action under any law
relating to bankruptcy, insolvency or reorganization or the seeking of an
appointment of a receiver, trustee, custodian or other similar official for RHD
or any of RHD’s Subsidiaries or for all or any substantial part of RHD’s or any
of RHD’s Subsidiaries’ assets, shall be deemed a Material Adverse Effect.

     Section 4.14.      Severability. Should any part of this Agreement for any
reason be declared invalid, such decision shall not affect the validity of any
remaining portion, which remaining portion shall remain in full force and effect
as if this Agreement had been executed with the invalid portion thereof
eliminated, and it is hereby declared the intention of the parties hereto that
they would have executed the remaining portion of this Agreement without
including therein any such part or parts which may, for any reason, be hereafter
declared invalid.

10



--------------------------------------------------------------------------------



 



     Section 4.15.      No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement and the
Ancillary Documents. If any ambiguity or question of intent or interpretation
arises, this Agreement and the Ancillary Documents shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement or any of the Ancillary Documents.

     Section 4.16.      Survival; Indemnification. The representations,
warranties, covenants and agreements of the parties hereto contained in this
Agreement or in any of the other Ancillary Documents shall survive the Closing
and the delivery of the Ancillary Documents. In the case of the representations
and warranties made by the Stockholders in this Agreement or in any of the other
Ancillary Documents, such representations and warranties are being made
severally and not jointly by such Stockholders. From and after the Closing, RHD
agrees to indemnify, defend and hold harmless the Stockholders, their
Affiliates, and their officers, directors, partners, employees, agents,
representatives, successors and any assigns of any of the foregoing
(“Stockholder Indemnitees”) against all claims, losses, liabilities, damages,
interest and penalties, costs and expenses (other than any of the foregoing
resulting from tax liabilitities incurred by any of the Stockholders),
including, without limitation, losses resulting from the defense, settlement or
compromise of a claim, action, suit, investigation, subpoena or other compulsion
of testimony, or proceeding, reasonable attorneys’, accountants’ and expert
witnesses’ fees, costs and expenses of investigation, and the costs and expenses
of enforcing the indemnification provided hereunder incurred by any of the
Stockholder Indemnitees arising out of or relating to: (i) any breach of any
representation or warranty made by RHD in this Agreement or any Ancillary
Document, (ii) any breach of any covenant, agreement or obligation of RHD
contained in this Agreement or any Ancillary Document, or (iii) any actual or
threatened claim, litigation, action, suit, investigation or proceeding by any
Person (other than a Stockholder Indemnitee) in connection with (A) the
transactions contemplated hereby or by the Ancillary Documents or (B) the
negotiation, execution, delivery and performance of this Agreement or the
Ancillary Documents. Any payments made by RHD to a Stockholder under this
Section 4.16 shall be considered an increase to such Stockholder’s Specified
Purchase Price.

     Section 4.17.      Acknowledgement of Rights. For avoidance of doubt, RHD
hereby acknowledges and agrees that (i) the transactions contemplated by this
Agreement will not amend, modify or result in any changes in the preferences,
terms, rights or remedies of the shares of Preferred Stock to be owned by the
Stockholders after the Closing (the “Remaining Shares”), (ii) by way of example
and without limiting the generality of the foregoing, by virtue of the Remaining
Shares, the Stockholders will, after the Closing, have the right to designate
the same number of directors, veto the same corporate actions, and exercise the
same registration rights with respect to the Remaining Shares, as they had with
respect to the Preferred Stock prior to the Closing and (iii) the Purchased
Shares will cease to be Registrable Shares for purposes of the Registration
Rights Agreement, dated November 25, 2002.

     Section 4.18.      Use of Proceeds. RHD covenants and agrees that the net
proceeds of the Financing will first be applied to the purchase of the Purchased
Shares as described herein.

11



--------------------------------------------------------------------------------



 



     Section 4.19.      Capitalization Notice. RHD shall deliver to the
Stockholders, within 5 days after Closing, a statement as to the number of
shares of RHD common stock, $1 par value per share, that were issued and
outstanding as of immediately after the Closing.

(Signatures are on the following pages.)

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by the respective duly
authorized officers of the parties hereto, all as of the date first above
written.

              R.H. DONNELLEY CORPORATION
 
       
 
       
 
       

  By:   /s/ David C. Swanson

       

      Name: David C. Swanson

      Title: Chief Executive Officer
 
       
 
       
 
            GS CAPITAL PARTNERS 2000, L.P.

  By:   GS Advisors 2000, L.L.C.

      Its General Partner
 
       
 
       
 
       

  By:   /s/ John E. Bowman

       

      Name: John E. Bowman

      Its: Vice President
 
       
 
       
 
            GS CAPITAL PARTNERS 2000 OFFSHORE, L.P.

  By:   GS Advisors 2000, L.L.C.

      Its General Partner
 
       
 
       
 
       

  By:   /s/ John E. Bowman

       

      Name: John E. Bowman

      Its: Vice President

 



--------------------------------------------------------------------------------



 



              GS CAPITAL PARTNERS 2000 GmbH & CO.     BETEILIGUNGS KG

  By:   Goldman Sachs Management GP GmbH

      Its General Partner
 
       
 
       
 
       

  By:   /s/ John E. Bowman

       

      Name: John E. Bowman

      Its: Managing Director
 
       
 
       
 
            GS CAPITAL PARTNERS 2000 EMPLOYEE FUND, L.P.

  By:   GS Employee Funds 2000 GP, L.L.C.

      Its General Partner
 
       
 
       
 
       

  By:   /s/ John E. Bowman

       

      Name: John E. Bowman

      Its: Vice President
 
       
 
       
 
            GOLDMAN SACHS DIRECT INVESTMENT FUND 2000, L.P.

  By:   GS Employee Funds 2000 GP, L.L.C.

      Its General Partner
 
       
 
       
 
       

  By:   /s/ John E. Bowman

       

      Name: John E. Bowman

      Its: Vice President

 



--------------------------------------------------------------------------------



 



Schedule A

Selling Stockholders; Specified Purchase Price

                              Shares of                   Preferred            
      Stock     Shares of             Beneficially     Preferred Stock        
Stockholder   Owned     To Be Sold     Specified Purchase Price  
GS Capital Partners 2000, L.P.
    110,627       55,314     $ 152,865,502.78  
GS Capital Partners 2000 Offshore, L.P.
    40,197       20,099     $ 55,545,499.16  
GS Capital Partners 2000 GmbH & Co. Beteiligungs KG
    4,622       2,311     $ 6,386,668.42  
GS Capital Partners 2000 Employee Fund, L.P.
    35,128       17,564     $ 48,539,785.42  
Goldman Sachs Direct Investment Fund 2000, L.P.
    10,030       5,015     $ 13,859,429.74  

 

 